Exhibit 10.2

 



FIRST AMENDMENT TO THE SHARE EXCHANGE AGREEMENT

 

This FIRST AMENDMENT TO THE SHARE EXCHANGE AGREEMENT (this “Amendment”), dated
as of November 3, 2016, is by and among Integrated Surgical Systems, Inc., a
Delaware corporation (“Integrated”). TheMaven Network, Inc., a Nevada
corporation (“Maven”) and all the shareholders, option holders, warrant holders
and holders of convertible securities of Maven identified on Annex A hereto
(collectively the “Shareholders”). Each of the parties to this Agreement is
individually referred to herein as a “Party”) and collectively, as the
“Parties”). This Amendment amends the Share Exchange Agreement dated October 14,
2016 between Integrated, Maven and the Shareholders, the terms of which are
incorporated herein (“Exchange Agreement”). All capitalized terms have the
meaning set forth in the Exchange Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.        Maven Stock. Since the Exchange Agreement, Maven has, with the consent
of Integrated, issued additional Maven Stock. Maven has 3,026,340 shares of
Maven Stock issued and outstanding.

 

1.1 Consistent with Section 1 of this Amendment, Section 1.1 of the Exchange
Agreement is amended in its entirety to provide as follows:

 

At the Closing, the Shareholders shall sell, transfer, convey, assign and
deliver to Integrated all of his/her respective Maven Stock, free and clear of
all Liens, in exchange for the Shares of Integrated Stock. The number of
Integrated Stock that each Shareholders is entitled to receive at the Closing
shall equal to (x) the percentage of total shares of Maven Stock (the “Maven
Shareholder Percentage Ownership”) the Shareholder owns immediately prior to the
Closing (which shall equal to the total number of shares of Maven Stock the
Shareholder owns as set forth on the signature page of such Shareholder divided
by 3,026,340), multiplied by (y) the aggregate number of shares of Integrated
Stock that that will be issued to the Shareholders at the Closing (subject to
adjustment pursuant to the Exchange Formula) (the “Shareholders Formula”). For
the avoidance of doubt, the aggregated number of shares of Maven Stock that will
be transferred to Integrated at the Closing shall be 3,026,340.

 

1.2 In each other provision in the Exchange Agreement where 2,967,000 is used,
the number 2,967,000 shall be replaced by the number 3,026,340.

 

1.3 Pursuant to the Exchange Formula, as amended by this Amendment, each share
of Maven Stock shall convert into 4.13607 shares of Integrated Stock.

 

2.         Indemnification. Integrated shall pay to under Subparagraph (iii) of
Section 1.2 of the Exchange Agreement, the sum of $3,920 to the State of
Delaware. Integrated shall not file Amended Delaware Franchise Tax returns under
Section 5.2(p) of the Exchange Agreement; provided that Surviving Corporation
shall indemnify, defend and hold the Shareholders harmless from and against any
Damages arising from any Delaware franchise taxes of Integrated, including any
interest and penalties thereon, due for all periods prior to Closing.



 



 

 

 

3.         Integrated Net Value. Integrated represents that the net value of
Integrated pursuant to the Exchange Formula is $2,175,937.

 

4.         Board of Directors. Under Section 6.13, the Board shall appoint Ross
Levinsohn as the independent director of the Surviving Corporation, whose
initial compensation for all positions as a director with the Surviving
Corporation and its subsidiaries and affiliate companies initially will not
exceed $5,000 a month.

 

5.         Future Amendments; Stockholder Representative. Each Shareholder
irrevocably authorizes and appoints the Stockholders’ Representative as the
Shareholder’s representative and attorney-in-fact to act on behalf of such
person with respect to the Exchange Agreement and the transaction contemplated
by the Exchange Agreement, including, the exercise of the power, to h hereafter
alter, modify and amend the Exchange Agreement and to enter any and all such
amendments and modifications to the Agreement as the Shareholder’s
representative deems to be reasonable, appropriate and in furtherance of the
transaction contemplated by the Exchange Agreement. No Shareholder shall have
the right to object to, dissent from, protest or otherwise contest the same. The
provisions of this Section, including the power of attorney granted hereby, are
independent and severable, are irrevocable and coupled with an interest and
shall not be terminated by any act of any one or Shareholder, or by operation of
law.

 

[Signature Page Follows]

 



 

 



 

SIGNATURE PAGE TO THE FIRST AMENDMENT
TO THE SHARE EXCHANGE AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Share
Exchange Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 



  INTEGRATED SURGICAL SYSTEMS, INC.       By: /s/ Christopher A. Marlett   Name:
 Christopher A. Marlett   Title:    Chief Executive Officer           THEMAVEN
NETWORK, INC.       By: /s/ James C. Heckman   Name:  James C. Heckman   Title:
  Chief Executive Officer       By: /s/ William Sornsin   Name:  William Sornsin
  Title:    Chief Operating Officer           SHAREHOLDER:       - See Below
-                                 [List of Shareholders:      

James C. Heckman

 

William C. Sornsin

  Benjamin G. Joldersma  

Marc T. Beck

 

Donald J. Clore

 

Robert Goree

 

Lloyd G. Gregory

 

Damien Joldersma

 

Brian N. Ku

 

Michael Strong

 

Panayiotis Treperinas

 

Aarti Varma

 

Yoshiko Wright

 

Joseph C. Wright

 

John Deming

 

Ross Levinsohn]







 



 

 